Exhibit 16.1 [Letterhead of PricewaterhouseCoopers LLP] September 4, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Commissioners: We have read the statements made by Aware, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Aware, Inc dated August 29, 2012.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Attachment: Form 8-K
